Order filed March 5, 2013




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                            NO. 14-11-00900-CV

     CITIGROUP GLOBAL MARKETS REALTY CORP., Appellant

                                    V.

          STEWART TITLE GUARANTY COMPANY, Appellee

                                    &

                            No. 14-11-00901-CV

           K.R. PLAYA VI, S. DE R.L., DE C.V., APPELLANT

                                    V.

                Stewart Title Guaranty Company, Appellee


                 On Appeal from the 295th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2008-03256

                                 ORDER
       Appellee seeks access to the sealed records filed in this appeal. Attorneys or
their representatives for the parties in this appeal may check out the sealed records
in this case.

                                   PER CURIAM